LyoN, J.
Oh. 171, Laws of 1885, is as follows: •“ Any person, association, or corporation operating or owning any telegraph lines doing business in this state shall be liable for all damages occasioned by failure or negligence of their operators, servants, or employees in receiving, copying, transmitting, or delivering dispatches or messages.” Although this statute was referred to by Hr. Justice Tayxoe in Thompson v. W. U. Tel. Co. 64 Wis. 537, yet this is the first case subject to that statute which has reached this court. The case just cited arose before the statute was enacted. It is claimed by counsel for the plaintiff that the above law renders each telegraph company doing business in this state liable for any and, all damages sustained through its negligence in respect to the transmission of messages delivered to it for that purpose, and flowing directly and proximately therefrom, even though the import of the telegram is wholly unknown to the company’s agents, as in the case of cipher dispatches not translated to the agent. We shall not attempt an interpretation of this statute any further than to hold that it does render telegraph companies liable for the damages resulting directly from their negligence in the matter of transmitting messages, especially where, as in this case, the agent of the telegraph company is acquainted with the contents and significance of the message. It is unnecessary that we should go further in this case.
There is no testimony in. the present case showing, or tending to show, when the coffin was procured and the body of the plaintiff’s son placed in it, or the cause of the bad condition of the body, or that the circumstances would *49have been any different had the message been forwarded to Hurley and received there in proper time. In the absence of proof of those facts, it does not appear that the items of expense to which the. plaintiff was subjected on account of-the coffin and for embalming the body had any connection whatever with the failure of the defendant to transmit the message in time. Such proof is absolutely essential to a, recovery by plaintiff for those expenses. Because of such failure of proof, it was error for the court to submit to the jury the question of the liability of the defendant for those expenses. Under the evidence, the most the plaintiff could recover was the sum he paid the defendant for transmitting the message, which was forty cents. Eor these reasons the judgment of the county court must be reversed, and the cause will be remanded for a new trial.
By the Court.— It is so ordered.